Citation Nr: 1201095	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected allergic rhinitis. 

2.  Entitlement to service connection for blurred vision, to include as secondary to allergic rhinitis. 

3.  Entitlement to service connection for back pain, including as a result of an undiagnosed illness. 

4.  Entitlement to service connection for a chronic strain of the bilateral hips, including as a result of an undiagnosed illness. 

5.  Entitlement to service connection for a skin disability of any kind, including as a result of an undiagnosed illness. 

6.  Entitlement to service connection for fatigue and sluggishness, including as a result of an undiagnosed illness.
7.  Entitlement to service connection for a chronic strain of the bilateral knees, including as a result of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988, from November 1990 to June 1991, and from January 2003 to July 2003.  The Veteran also served in the United States Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO decision, which denied the aforementioned claims. 

The Board notes that the Veteran's claim for service connection for a skin disability of any kind, including as a result of an undiagnosed illness was previously characterized as entitlement to service connection for xerosis, amyloidosis, acne, and post inflammatory hyperpigmentation (PIH), including as a result of an undiagnosed illness.  However, in light of the Veteran's assertions and the medical evidence of record, the Board finds it appropriate to construe this claim more broadly, so as to consider all of the Veteran's possible skin conditions.  Thus, the claim has been recharacterized accordingly. 

Moreover, the Board notes that the RO previously characterized the Veteran's claims for service connection for back pain; a chronic strain of the bilateral knees and hips; and xerosis, amyloidosis, acne, and PIH to include as a result of asbestos exposure.  The Board finds no evidence relating these disabilities to asbestos exposure, nor does the Board find any evidence that the Veteran is currently claiming these disabilities as secondary to asbestos exposure.  As such, the Board has recharacterized these issues according to the Veteran's current assertions. 

In February 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A transcript of that proceeding has been associated with the claims folder. 

The Board remanded these issues for further development in April 2010.

In the April 2010 remand, the Board also remanded the issues of entitlement to service connection for headaches, to include as secondary to allergic rhinitis; entitlement to service connection for a chronic strain of the bilateral ankles, including as a result of an undiagnosed illness; entitlement to service connection for bilateral flat foot; and entitlement to service connection for a chronic strain of the bilateral elbows, including as a result of an undiagnosed illness for further development.  In an April 2011 rating decision, the RO granted service connection for degenerative joint disease of the bilateral ankles, epicondylitis of the bilateral elbows, and bilateral pes planus with degenerative joint disease.  In a June 2011 rating decision, the RO granted service connection for headaches.  These decisions were a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for entitlement to a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  However, the Board notes that the Veteran has not specifically claimed that he is unemployable due to his service-connected allergic rhinitis.  As such, the Board finds that the issue of entitlement to TDIU has not been raised by the record and need not be adjudicated by the Board in this decision. 

The issues of entitlement to service connection for a chronic strain of the bilateral knees, including as a result of an undiagnosed illness; entitlement to service connection for a skin disability of any kind, including as a result of an undiagnosed illness; and entitlement to service connection for blurred vision, to include as secondary to allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is manifested by itchy eyes, sneezing, and a runny nose.

2.  Degenerative joint disease of the lumbar spine was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show degenerative joint disease of the lumbar spine to be etiologically related to a disease, injury, or event in service. 

3.  Degenerative joint disease of the bilateral hips was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show degenerative joint disease of the bilateral hips to be etiologically related to a disease, injury, or event in service.

4.  The most probative medical evidence of record does not show fatigue and sluggishness to be etiologically related to a disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2011).

2.  The Veteran's degenerative joint disease of the lumbar spine was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and may not be presumed to be related to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).

3.  The Veteran's degenerative joint disease of the bilateral hips was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and may not be presumed to be related to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).

4.  The Veteran's fatigue and sluggishness was not incurred in or aggravated by active service, and may not be presumed to be related to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2006 and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for service-connected allergic rhinitis, the RO provided the Veteran with a VA examination in May 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected allergic rhinitis since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his back, bilateral hips, and fatigue and sluggishness claims in May 2010.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and accompanying opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the present case, the Veteran has contended that he suffers from certain disabilities that are a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834 (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2011).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2011); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 30 percent for service-connected allergic rhinitis. 

A 30 percent evaluation is currently assigned to the Veteran's allergic rhinitis, effective October 13, 2006, under Diagnostic Code 6522.  The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).

The Board notes that the Veteran underwent a VA examination for this disability most recently in May 2010.  The examiner reviewed the claims file and noted the Veteran's reports of being allergic rhinitis with and onset in 1990 to 1991.  The Veteran reported that allergic rhinitis manifests by itchy eyes and a runny nose, which is seasonal.  It occurs principally from April to November and not so much in the winter; although, he does have some manifestations in the winter.  The Veteran reported that he has blurred visions and headaches, which he believes may be connected to his episodes of allergic rhinitis.  The examiner noted that the Veteran has had numerous eye tests, most recently in May 2010, which have never shown any abnormalities of vision.  The Veteran has headaches on an intermittent basis, several times a week in the forehead, especially when he is having allergic symptoms.  He reports that he believes this is sinus trouble, but he has never had a sinus x-ray as far as the examiner can determine.  He currently uses Flonase year round, as well as loratadine.  The Veteran's headaches are frontal and hooks up into the hairline area and are not extremely severe and do not interfere with his work.  Examination of the nose reveals midline septum and relatively small inferior turbinates with excellent airways bilaterally.  There is no evidence of polyp formation or abnormal mucus.  The examiner noted that the airway appears to be exceptionally large, and it is possible to see from the front of the nose to the back, more so in this patient than the average patient.  Nevertheless, the patient at the time of examination states that his nose feels stuffy.  The examiner concluded by noting that the Veteran has allergic rhinitis.  The Veteran also states that he has headaches and blurred vision by history.  The examiner noted that it is less likely than not that the Veteran's allergic rhinitis is a cause of either the headaches or the blurry vision.  The examiner's reasoning for this is that the Veteran never has manifested any abnormalities in his vision, and the blurry vision is not enough to interfere with any of his activities.  His eye examination is completely normal, although he does apparently have trouble with recurrent sties.  The headaches are chronic and mild in nature and not associated with episodes or purulent rhinitis and do not involve the paranasal area or the orbits, as is classic.  The headaches seem to resemble, by history, something more along the nature of mild chronic vascular headaches.  

In a May 2007 VA examination, the Veteran reported that he gets recurrent nosebleeds from both sides of his nose that occur approximately twice per month.  He has never had any nasal surgery and denies any history of trauma or injury to his nose.  The Veteran reported that he breathes through his nose most of the time, except if allergies flare up, and he is allergic to grass.  Over-the-counter antihistamines have helped him.  Nasal examination shows the septum to be straight.  There are no polyps in either side.  The pyramid is straight.  The bone of the face show no deformity or tenderness.  He does have a small variceal on the left amount septum.  His oropharynx shows him to have some carious molar teeth that are broken off at the gum line.  There are no other lesions.  The palate is mobile and the tongue is symmetrical.  There are no masses.  The Veteran was diagnosed with allergic rhinitis and nasal varices secondary to superficial dryness of the nose.  

The Veteran underwent a VA contract examination in April 2007.  The examiner noted that the Veteran has been suffering from allergies since 1995.  The Veteran reported that he has sinus problems and has sinusitis constantly.  During the attacks, he is not incapacitated.  He does not have headaches with the sinus attacks, and no antibiotic treatment is needed for his sinusitis.  He has suffered from interference with breathing through the nose and hoarseness of the voice.  The Veteran's functional impairment consists of sneezing, runny nose, itching, and watery eyes, itching throat, and headaches.  Examination of the nose revealed nasal obstruction and the percentage of obstruction 30% in each nostril.  The findings include nasal polyps, bilateral, secondary to allergies.  There is rhinitis present, and it is believed to be allergic in origin because it is seasonal.  On examination, no sinusitis was detected.  Sinus x-ray reveals polyps, bilaterally.  The examiner concluded by diagnosing the Veteran with allergies with subjective factors of sneezing and objective factors of drainage.  There is no finding of bacterial rhinitis. 

The Board has also reviewed the relevant VA treatment records.  In an October 2007 VA treatment record, the Veteran complained of stuffy nose and post nasal drainage for 2 weeks with no headache or fever. 

With regard to assigning an increased rating under Diagnostic Code 6522, the Board notes that 30 percent is the maximum evaluation available under this diagnostic code.  As such, an increased is not available for the Veteran's service-connected allergic rhinitis under Diagnostic Code 6522.

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6522 is the most appropriate diagnostic code to apply in this case and that an evaluation in excess of 30 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2011).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected allergic rhinitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against a claim for a rating in excess of 30 percent for allergic rhinitis.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.
2.  Entitlement to service connection for back pain, including as a result of an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for back pain.  The Veteran indicated on his October 2006 formal claim that he began experiencing back pain in December 1999. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a back disability.  The Veteran indicated in a January 1995 Medical Prescreening Form that he did not have any painful or "trick" joints or loss of movement in any joint. 

In a July 2003 Post-Deployment Health Assessment, the Veteran reported that he had swollen, stiff, or painful joints during this deployment.  The Veteran was diagnosed in an August 2006 Report of Medical History for the Reserves as having osteoarthritis and psoriatic arthritis.  The Veteran's medical records also contain a history of complaints of joint pain. 

In April 2007, the Veteran underwent a VA examination.  The examiner did not review the claims file.  The examiner noted that the Veteran had arthralgias of the elbows, knees, bilateral ankles, bilateral hips, bilateral wrists, and bilateral shoulders.  The Veteran reported that the pain is constant and in all the joints.  Upon examination, the examiner diagnosed the Veteran with the chronic strain of the right and left knees, mild degenerative joint disease of both ankles, and chronic strain and arthralgias of the bilateral shoulders, bilateral knees, bilateral hips, bilateral wrists, and bilateral elbows.  Subsequently, the examiner ordered x-rays, which he noted were all within normal limits.  The examiner then indicated that the final diagnosis is multiple arthralgias of both shoulders, both elbows, both wrists, both feet, both hips, and both knees.  He further indicated that this diagnosis was of an unknown etiology with insufficient evidence at present to warrant a diagnosis of any chronic pathologic disorder. 

More recently, the Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file.  The Veteran reported that he has been having low back pain since about 2002 or 2003, which comes and goes.  The pain is present approximately 2 hours out of every day.  The Veteran stated that there is no injury of which he is aware.  Upon examination, the Veteran was noted as having degenerative joint disease of the lumbar spine.  The examiner noted that psoriatic arthritis is an inflammatory arthritis associated with psoriasis.  The Veteran does not have a diagnosis of psoriasis and, therefore, does not have symptomatology or clinical evidence of psoriatic arthritis.  The examiner noted that the Veteran's service treatment records reveal no complaints, treatment, or diagnoses of a back disability.  The examiner determined that the Veteran's lumbar spine is less likely than not related to military service.  The rationale is that there is no evidence that problem in the lumbar spine occurred while on active duty or became a problem after discharge from active duty.  There is no documentation that the Veteran complained of pain in the spine while on active duty.  The examiner could find no evaluation related to low back pain in the medical records. 

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the spine to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the spine cannot be granted on a presumptive basis.

Moreover, as the Veteran has been diagnosed with a disability of the lumbar spine, namely degenerative joint disease of the lumbar spine, service connection cannot be granted for the Veteran's complaints of back pain as due to an undiagnosed illness.  As such, service connection for back pain cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran's degenerative joint disease of the lumbar spine was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's lumbar spine is less likely than not related to military service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of a lumbar spine disability to service, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he experiences back pain as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  While the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the May 2010 opinion of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for back pain or a back disability, and the benefit-of-the-doubt rule is not for application.  

3.  Entitlement to service connection for a chronic strain of the bilateral hips, including as a result of an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for a chronic strain of the bilateral hips.  

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a hip disability.  

The Veteran indicated in a January 1995 Medical Prescreening Form that he did not have any painful or "trick" joints or loss of movement in any joint.  In a July 2003 Post-Deployment Health Assessment, the Veteran reported that he had swollen, stiff, or painful joints during this deployment.  The Veteran was diagnosed in an August 2006 Report of Medical History for the Reserves as having osteoarthritis and psoriatic arthritis.  The Veteran's medical records also contain a history of complaints of joint pain.

In April 2007, the Veteran underwent a VA examination. The examiner did not review the claims file.  The examiner noted that the Veteran had arthralgias of the elbows, knees, bilateral ankles, bilateral hips, bilateral wrists, and bilateral shoulders.  The Veteran reported that the pain is constant and in all the joints.  Upon examination, the examiner diagnosed the Veteran with the chronic strain of the right and left knees, mild degenerative joint disease of both ankles, and chronic strain and arthralgias of the bilateral shoulders, bilateral knees, bilateral hips, bilateral wrists, and bilateral elbows.  Subsequently, the examiner ordered x-rays, which he noted were all within normal limits.  The examiner then indicated that the final diagnosis is multiple arthralgias of both shoulders, both elbows, both wrists, both feet, both hips, and both knees.  He further indicated that this diagnosis was of an unknown etiology with insufficient evidence at present to warrant a diagnosis of any chronic pathologic disorder.

More recently, the Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file.  The Veteran reported that he has had bilateral hip pain that comes and goes since 1992 after he returned from the Persian Gulf.  The Veteran reported that he has a twin brother and an older brother who also have similar symptoms in their joints.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the bilateral hips.  The examiner noted that psoriatic arthritis is an inflammatory arthritis associated with psoriasis.  The Veteran does not have a diagnosis of psoriasis and, therefore, does not have symptomatology or clinical evidence of psoriatic arthritis.  The examiner noted that the Veteran's service treatment records reveal no complaints, treatment, or diagnoses of a hip disability.  The examiner determined that the Veteran's bilateral hips are less likely than not related to military service.  The examiner explained that there was no evidence that problems in the hips occurred while on active duty or became a problem after discharge from active duty.  There is no documentation that the Veteran complained of pain in the bilateral hips while on active duty.  The examiner noted that there is no evidence of evaluation related to hip pain until 2006 by his primary care at the VA medical center (VAMC) in Oklahoma City. 

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the bilateral hips to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the bilateral hips cannot be granted on a presumptive basis.  

Moreover, as the Veteran has been diagnosed with a disability of the bilateral hips, namely degenerative joint disease of the bilateral hips, service connection cannot be granted for the Veteran's complaints of bilateral hip pain or a hip strain as due to an undiagnosed illness.  As such, service connection for a chronic strain of the bilateral hips or bilateral hip pain cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran's bilateral hip disability was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's bilateral hips are less likely than not related to military service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of a bilateral hip disability to service, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he experiences bilateral hip pain as a result of his active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  While the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the May 2010 opinion of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic strain of the bilateral hips or a bilateral hip disability, and the benefit-of-the-doubt rule is not for application.  

4.  Entitlement to service connection for fatigue and sluggishness, including as a result of an undiagnosed illness.

The Veteran asserted at the February 2010 hearing that he began to experience fatigue at the end of 2002 or in 2003, at which time he was on active duty. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of fatigue or sluggishness.  

The Board notes that the Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file.  The Veteran reported that he has had fatigue and sluggishness since around 1993.  The Veteran reported that it was about this time, though it progressed slowly.  He indicated that it was not any type of an acute symptom.  He had previously been able to work 10 hours and come home and run so that he could train for his physical training test.  He was able to do this in about 1989 or 1990, and then gradually until 1993, when he noticed that he had more fatigue.  He was sluggish.  He did not feel like running when he came home.  He states that he would have difficulty getting his joints loose to get going.  He does continue to work a 40-hour week.  The Veteran reported that he does not sleep well at night, because he is just not tired when it is time to go to bed.  He wakes up at 5:00 am to get ready to go to work.  He reports that he typically only gets 4 to 5 hours of sleep at night, but he does feel refreshed when he wakes up in the morning.  He states that he does not fall asleep at work, but whenever he gets home from work, he tends to sit in the recliner and fall asleep and sleep for 2 hours.  Upon examination, the examiner diagnosed the Veteran with poor sleep hygiene and deconditioning resulting in symptomatic fatigue and sluggishness.  The examiner noted that, in review of the service treatment records, there are no complaints, treatment, or diagnosis of fatigue or sluggishness.  Also, in review of the current medical records, there are no complaints, treatment, or diagnoses of fatigue or sluggishness.  The examiner noted that the Veteran reported in today's history to have poor sleep hygiene.  He reports that he comes home and sleeps for 2 hours in his recliner and then has difficulty falling asleep at bedtime.  He reports that he continues to work a 40-hour work week and has mainly noted fatigue and sluggishness when he returns home from work.  He admits to no exercise because of the fatigue and sluggishness.  The examiner noted that he has no symptoms at present of sleep apnea, as he denies symptoms related to sleep apnea and feels refreshed when he wakes up from his sleep.  He has no diagnosis of depression, and all laboratory evaluations are normal.  The examiner concluded by opining that the Veteran's current fatigue and sluggishness are less likely than not due to or aggravated by his active military service.  The rationale is that there have been no complaints while on active duty and no complaints to his primary care provider following discharge from active duty.  He gives typical symptomatology of poor sleep hygiene and deconditioning. 

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran has fatigue or sluggishness that was caused or aggravated by his active duty service.  Moreover, the only medical opinion of record on the matter specifically reflects that the Veteran's current fatigue and sluggishness are less likely than not due to or aggravated by his active military service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of fatigue or sluggishness to service, this claim must be denied on a direct basis.

The Board has considered whether service connection can be granted for the Veteran's fatigue and sluggishness under 38 C.F.R. § 3.317.  However, the Board notes that the May 2010 VA examiner specifically diagnosed the Veteran with poor sleep hygiene and deconditioning resulting in symptomatic fatigue and sluggishness.  Therefore, the only medical evidence of record on the matter reflects that the Veteran's fatigue and sluggishness are not due to an undiagnosed illness but are instead related to his poor sleep hygiene and deconditioning.  As such, service connection for fatigue and sluggishness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

The Board acknowledges the Veteran's contentions that he experiences fatigue and sluggishness as a result of his active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  While the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the May 2010 opinion of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for fatigue and sluggishness, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected allergic rhinitis is denied. 

Entitlement to service connection for back pain, including as a result of an undiagnosed illness is denied. 

Entitlement to service connection for a chronic strain of the bilateral hips, including as a result of an undiagnosed illness is denied. 

Entitlement to service connection for fatigue and sluggishness, including as a result of an undiagnosed illness is denied.


REMAND

The Veteran is seeking entitlement to service connection for a chronic strain of the bilateral knees, including as a result of an undiagnosed illness; entitlement to service connection for a skin disability of any kind, including as a result of an undiagnosed illness; and entitlement to service connection for blurred vision, to include as secondary to allergic rhinitis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims. 

With regard to the Veteran's claim for service connection for a chronic strain of the bilateral knees, including as a result of an undiagnosed illness, the Veteran was noted in a February 1984 Report of Medical History for enlistment as having effusion of the right knee at age 14, which resolved without further problems.  In a February 1984 Report of Medical Examination for enlistment, the Veteran was noted as having no laxity, atrophy, crepitus, effusion, or tenderness of the knees.  The Veteran indicated in a January 1995 Medical Prescreening Form that he did not have any painful or "trick" joints or loss of movement in any joint.  On a September 2001 Report of Medical History, the Veteran was noted as having abnormal knees.  His knees were noted as being sore off and on for 6 months.  In a September 2001 Report of Medical History, the Veteran reported having arthritis of the knees.  In a December 2001 VA medical record, the Veteran reported having joint pain in his knees for the past 2 years.  In a February 2002 Gulf War Registry Examination, the Veteran was noted as having arthralgias of the knees consistent with chondromalacia.  In a March 2002 VA letter from the Persian Gulf Registry Program, the Veteran was noted as having degenerative joint disease of the knees.  In a July 2003 Post-Deployment Health Assessment, the Veteran reported that he had swollen, stiff, or painful joints during this deployment.  The Veteran was diagnosed in an August 2006 Report of Medical History for the Reserves as having degenerative joint disease of the knees, osteoarthritis, and psoriatic arthritis.  The Veteran's remaining medical records also contain a history of complaints of joint pain.  

In April 2007, the Veteran underwent a VA examination.  The examiner did not review the claims file.  The examiner noted that the Veteran has arthralgias of the elbows, knees, bilateral ankles, bilateral hips, bilateral wrists, and bilateral shoulders.  The Veteran reported that the pain is constant and in all the joints.  Upon examination, the examiner diagnosed the Veteran with the chronic strain of the right and left knees, mild degenerative joint disease of both ankles, and chronic strain and arthralgias of the bilateral shoulders, bilateral knees, bilateral hips, bilateral wrists, and bilateral elbows.  Subsequently, the examiner ordered x-rays, which he noted were all within normal limits.  The examiner then indicated that the final diagnosis is multiple arthralgias of both shoulders, both elbows, both wrists, both feet, both hips, and both knees.  He further indicated that this diagnosis was of an unknown etiology with insufficient evidence at present to warrant a diagnosis of any chronic pathologic disorder. 

In light of the fact that the April 2007 VA examiner specifically indicated that he did not review the claims file, which contains relevant service treatment records; and the medical evidence of record appears to contain a variety of diagnoses regarding the Veteran's complaints of joint pain, to include degenerative joint disease of the knees, psoriatic arthritis, and multiple arthralgias of an unknown etiology, the Board remanded this issue in April 2010 in order to afford the Veteran a new VA examination.  The examiner was directed to review the claims file, diagnose the Veteran with all knee disabilities of either knee, and opine as to whether any of these disabilities were incurred in or aggravated by his active duty.  The examiner was also directed to determine whether or not the Veteran has a diagnosis of psoriatic arthritis and, if so, whether the Veteran's psoriatic arthritis was caused or aggravated by his active duty service.

The Board notes that the Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file, examined the Veteran, and diagnosed him with degenerative joint disease of the bilateral knees.  The examiner noted that the Veteran does not have a diagnosis of psoriasis and, therefore, does not have symptomatology or clinical evidence of psoriatic arthritis.  However, the examiner did not provide an opinion as to the etiology of the Veteran's degenerative joint disease of the bilateral knees.

Moreover, the Board notes that the issue of entitlement to service connection for a chronic strain of the bilateral knees, including as a result of an undiagnosed illness was not addressed in a subsequent supplemental statement of the case (SSOC) or rating decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the April 2010 Board remand specifically directed that a medical opinion be provided regarding the etiology of any diagnosed bilateral knee disability and that a SSOC be provided on the matter, if the claim is not resolved to the satisfaction of the Veteran, the Board finds that compliance with the April 2010 remand directives has not occurred and this issue must regrettably be remanded once again in order to obtain a VA medical opinion regarding the etiology of any diagnosed bilateral knee disability and to afford the Veteran a SSOC on this matter, if the matter is not resolved to the satisfaction of the Veteran. 

With regard to the Veteran's skin condition claim, the Veteran is essentially seeking entitlement for service connection for a skin condition as a result of an undiagnosed illness. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of a skin condition of any kind. 

A review of the other medical evidence of record reveals that the Veteran was noted in a December 2001 VA treatment record as complaining of a rash on his back that started 2 years ago.  It blisters occasionally and goes away.  It is also occasionally pruritic.  The Veteran was diagnosed with skin lesions, probably acne.  In a February 2002 Gulf War Registry examination, the Veteran was noted as having developed a rash on his back over the last 2 years.  It comes about 3 to 4 times per month.  It is blister-like and has fluid in the blisters.  It is mildly pruritic.  The examiner concluded by diagnosing the Veteran with acne, improved with antibiotic treatment. 

In an August 2006 Army Reserve treatment record, the Veteran was noted as having dry, scattered skin lesions.  He was also noted in an August 2006 Army Reserve treatment record as having psoriasis or psoriatic arthritis.  In an August 2007 VA medical record, the Veteran was noted as having a rash on the chest and feet.  He was diagnosed with folliculitis and tinea pedis. 

The Board notes that the Veteran underwent a VA examination in April 2007 specifically for skin diseases.  The examiner reviewed the claims file.  The Veteran reported that his skin condition began in 1994 with an itchy rash and pimples with pus on the back.  Later, this extended to the back of the neck and chest in 1999.  He also has had scaly lesions on his feet since 2000.  Currently, the examiner noted that the Veteran had keratotic papule on the right foot, probably a keratosis, macular amyloidosis, xerosis, and PIH on his back.  The examiner diagnosed the Veteran with xerosis on the back, macular amyloidosis on the back, and PIH on the back, probably secondary to truncal acne now resolved.  The examiner concluded by stating that the Veteran's PIH, secondary to truncal acne lesions, is more likely than not related to service and his job as a mechanic.  The other problems are less likely than not to be service related. 

In a separate April 2007 VA examination, the Veteran was noted as having some psoriasis on his back. 

In the April 2010 remand, the Board acknowledged the April 2007 VA examiner's opinion that at least one of the Veteran's diagnosed skin disabilities is related to service.  However, the Board found in this April 2010 remand that this opinion is not supported by any rationale.  Additionally, the Veteran specifically indicated at this examination that his skin condition began in 1994, a period during which he was not on active duty.  With no rationale, and considering that the Veteran specifically indicated that his skin condition began when he was not on active duty, the Board remanded this issue in April 2010 in order to afford the Veteran a new VA examination. 

The Veteran was provided with such an examination in May 2010.  At this examination, the Veteran reported that his skin problems first appeared in 1993 after his return from the Gulf War.  The Veteran reported that he has had intermittent but frequent spells of itching which are followed by the development of areas of hyperpigmentation and widespread tiny erythematous pustules.  This occurs primarily over his back but also involves his chest and soles.  He participates in sports regularly but has not noticed whether this problem flares with exertion.  The examiner noted that he does have plantar hyperhidrosis and crops of itchy "blisters" on his insteps.  He is an atopic with sinus problems.  He scrubs his skin.  The examiner noted that the Veteran's feet were treated with an antifungal about 2 years ago.  This did not help.  He has used over-the-counter preparations for his trunk, primarily calamine lotion.  The frequency and duration of each treatment over the past 12 months is as follows: only over-the-counter preparations, primarily calamine lotion.  The examiner noted that 0% of the exposed areas are affected and 25% of the entire body is affected.  Upon physical examination, the Veteran was diagnosed with atopic dermatitis.  In a June 2010 addendum, the examiner noted that he reviewed the claims file, and skin-related issues include references to tinea pedis, folliculitis, and one reference to "psoriasis" of the scalp, which was probably seborrhea rather psoriasis.  The examiner noted that the Veteran's descriptions of intermittent itchy "blistery" rashes suggest a tendency to eczema, but actual medical diagnoses for these rashes have been folliculitis.  The examiner concluded by noting that none of the findings are due to his military service. 

In a separate May 2010 examination, it was noted that psoriatic arthritis is an inflammatory arthritis associated with psoriasis.  It was further noted that the Veteran does not have a diagnosis of psoriasis and, therefore, does not have symptomatology or clinical evidence of psoriatic arthritis.    

The Board notes that the May 2010 VA examiner concluded by noting that none of the findings are due to the Veteran's military service.  However, again, no rationale was provided for this opinion.   The April 2010 Board remand specifically requested that the examiner provide a complete rationale for any opinions.  As no such rationale has been provided, this issue must regrettably be remanded once again in order to obtain a VA medical opinion regarding the etiology of any diagnosed skin disabilities and a supporting rationale for any opinions rendered.

With regard to the Veteran's claim for service connection for blurred vision, the Veteran asserted at the February 2010 hearing that he has blurred vision as the result of his sinus problems or allergic rhinitis. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of blurred vision.  In an October 1995 service treatment record, the Veteran reported that he had no loss of vision in either eye.  In a July 2003 service treatment record, the Veteran reported no dimming of vision.  

The Veteran underwent a VA examination on May 19, 2010.  At this examination, the Veteran reported a tender bump on the left upper lid times 3 days and white bumps on the right lower lid times 1 week.  The Veteran reported blurry vision in both eyes at distance and near but mostly at distance for several months.  The Veteran reported that he got acid in his eyes while in service.  It was treated and he had no problems after that.  The examiner noted that the claims file was reviewed.  Upon examination, the Veteran was diagnosed with meibomian gland dysfunction, internal hordeolum, and presbyopia.  The examiner stated that the conditions do not affect the Veteran's usual occupation or daily activities. 

In a separate May 24, 2010, VA examination, the Veteran was evaluated for allergic rhinitis.  It was noted that the Veteran's allergic rhinitis manifested by itchy eyes.  The Veteran reported that he has blurred visions that he believes may be connected to his episodes of allergic rhinitis.  The examiner noted that the Veteran has had numerous eye tests, most recently on May 19, 2010, which have never shown any abnormalities of vision.  The examiner concluded by noting that the Veteran had allergic rhinitis.  The Veteran reported headaches and blurred visions by history.  The examiner opined that it is less likely than not that the Veteran's allergic rhinitis is a cause of either the headaches or the blurry vision.  The examiner stated that the reasoning for this is that the patient has never manifested any abnormalities in his vision, and the blurry vision is not enough to interfere with any of his activities.  His eye examination is completely normal, although he does apparently have trouble with recurrent sties.  

In May 2011, the Veteran underwent another VA examination.   The examiner reviewed the claims file.  Upon examination, the examiner diagnosed the Veteran with cataracts of both eyes - age related, and dry eyes of both eyes due to meibomian gland dysfunction of both eyes.  The examiner noted that the cataracts are age-related and neither related to or aggravated by the Veteran's military service.  The dry eyes are caused by meibomian gland dysfunction which is not related to nor aggravated by the Veteran's military service. 

Upon consideration of the May 2011 VA opinion, the Board finds that this opinion is insufficient to evaluate the Veteran's claim.  It was specifically requested in the April 2010 remand that an opinion be provided as to whether it is at least as likely as not that the Veteran's current blurred vision was incurred in or aggravated by his active duty service or was caused or aggravated by his service-connected allergic rhinitis.  While the examiner indicated that the Veteran's cataracts and dry eyes caused by meibomian gland dysfunction are not related to or aggravated by the Veteran's military service, the examiner did not discuss the possibility of either of these conditions being related in any way to the Veteran's service-connected allergic rhinitis.  The Board notes the May 24, 2010, VA examiner's opinion that it is less likely than not that the Veteran's allergic rhinitis is the cause of the Veteran's blurry vision.  However, this examiner did not discuss the possibility of aggravation, nor did the examiner discuss the Veteran's diagnosed eye disabilities.  As such, this issue must regrettably be remanded once again in order to obtain a VA medical opinion regarding the etiology of any diagnosed eye disabilities and any possible relation to the Veteran's allergic rhinitis or active duty service.  Additionally, as the Veteran was recently granted service connection for headaches, and the Veteran reported in a separate May 2011 VA examination report that he experiences visual blurring with headaches, the requested opinion should also address the possibility of a relationship between the Veteran's headaches and blurred vision.

As these issues are already being remanded, the RO should take this opportunity to obtain any recent, relevant VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.

2. Obtain a VA medical opinion regarding the etiology of the Veteran's degenerative joint disease of the bilateral knees.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, to specifically include the May 2010 VA examination report, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current degenerative joint disease of the bilateral knees was incurred in or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

3. Schedule the Veteran for an appropriate VA examination for his skin condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed skin condition.   After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current skin conditions.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's diagnosed skin conditions were incurred in or aggravated by his active duty service.  If the Veteran is not determined to have a diagnosable skin condition, the examiner should specifically indicate such in the report of examination. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

4. Schedule the Veteran for an appropriate VA examination for his claimed blurred vision.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed blurred vision.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current eye disabilities.  The examiner should specifically note whether or not the Veteran currently has blurred vision.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current blurred vision or any other diagnosed eye disability was incurred in or aggravated by his active duty service, or was caused or aggravated by his service-connected allergic rhinitis or his service-connected headaches. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


